        Case 1:20-cv-02262-EGS Document 82-1 Filed 11/01/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

THERESA RICHARDSON, et al.,                 )
                                            )
                      Plaintiffs,           )
                                            )
v.                                          )         Civil Action No. 20-cv-2262 (EGS)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States, )
et al.,                                     )
                                            )
                      Defendants.           )
                                            )

                                     PROPOSED ORDER

       It is hereby ORDERED that:

           1. Until further order of the Court, all processing facilities of Defendant United

   States Postal Service (“USPS”) shall undertake the extraordinary measures identified by

   USPS management to ensure that all mail identifiable as Election Mail that arrives at an

   originating plant is immediately identified, postmarked, and processed on an expedited basis

   so that: (a) Election Mail that has a destination in the same District is transported to local

   delivery units the same day or, at the latest, by the next morning; and (b) Election Mail that

   has a destination in a different District is processed as Express Mail.

           2. Until further order of this Court, all processing facilities shall provide to USPS

   management a daily certification by 10:00 a.m. that all Election Mail received on the

   previous day has been identified, postmarked, and processed on an expedited basis as set

   forth in paragraph 1, and that they have swept their facility to ensure that no Election Mail

   has been left behind.

           3. Within an hour of the issuance of this Order, Defendants shall issue a written

   communication to managers at all processing facilities that (a) reiterates the mandatory
    Case 1:20-cv-02262-EGS Document 82-1 Filed 11/01/20 Page 2 of 3




requirements identified in paragraph 1, noting that they are now also required by a Court

order, and (b) identifies the certification requirement set forth in paragraph 2. Defendants

shall file this written communication on the docket.

       4. USPS management shall make all reasonable efforts to convey orally the

requirements in paragraphs 1 and 2 of this Order to the relevant managerial and supervisory

personnel in the following Districts by 10:00 p.m. on October 31, 2020: Greater S. Carolina,

Greensboro, Mid-Carolinas, Central Pennsylvania, Kentuckiana, Detroit, Greater Indiana,

Northern New England, Colorado/Wyoming, Greater Michigan, Oklahoma, and Philadelphia

Metropolitan.

       5. Consistent with the October 20 memorandum issued by USPS entitled

“Extraordinary Measures” (ECF No. 66-11):

           a) All USPS retail offices in the following jurisdictions, and any other states that

                have deadlines for receipt of an election ballot that depend on a postmark date,

                shall establish a dedicated process for postmarking all Election Mail

                (including but not limited to the options identified in the October 20

                memorandum), regardless of the method of payment of postage used, on

                November 2 and November 3: Alabama, Alaska, California, District of

                Columbia, Illinois, Iowa, Kansas, Kentucky, Maryland, Massachusetts,

                Minnesota, Mississippi, Nevada, New Jersey, New York, North Carolina,

                North Dakota, Ohio, Pennsylvania, Texas, Utah, Virginia, Washington, and

                West Virginia.

           b) All USPS local delivery units in the following states shall promptly postmark

                all Election Mail upon collection, regardless of the method of payment of
       Case 1:20-cv-02262-EGS Document 82-1 Filed 11/01/20 Page 3 of 3




                  postage used, collected on November 2 and November 3: Alabama, Alaska,

                  California, District of Columbia, Illinois, Iowa, Kansas, Kentucky, Maryland,

                  Massachusetts, Minnesota, Mississippi, Nevada, New Jersey, New York,

                  North Carolina, North Dakota, Ohio, Pennsylvania, Texas, Utah, Virginia,

                  Washington, and West Virginia.

          6. By 10:00 a.m. on November 1, Defendants shall issue a written communication to

   managers at all retail offices and local delivery units that identifies the requirements set forth

   in paragraph 4 and states that they are mandatory, pursuant to a Court order. Defendants

   shall file this written communication on the docket.

          7. Defendants shall make all reasonable efforts to ensure that individual delivery

   units are complying with the Court’s October 30, 2020 Order (Minute Order, NAACP v.

   USPS (D.D.C. Oct. 30, 2020, ECF No. 43) regarding the use of “Extraordinary Measures” in

   certain Districts, and that all relevant USPS facilities are complying with this Order. Counsel

   for Defendants shall provide a report to the Court at each daily hearing of the steps taken to

   ensure compliance and the status of compliance efforts.

SO ORDERED.

                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
Dated: __________________
